Filed 10/03/19 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2019 ND 237

Byron Whetsel,                                       Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee



                                No. 20190034

Appeal from the District Court of Ransom County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Darla J. Schuman, Grand Forks, N.D., for petitioner and appellant.

Fallon M. Kelly, Lisbon, N.D., for respondent and appellee.
                               Whetsel v. State
                                 No. 20190034

Per Curiam.

[¶1] Byron Whetsel appeals from a district court order denying his
application for post-conviction relief. A jury found Whetsel guilty of murder
and two counts of child abuse. Whetsel applied for post-conviction relief,
alleging ineffective assistance of counsel. After an evidentiary hearing, the
district court issued an order denying post-conviction relief. On appeal,
Whetsel argues the district court erred in denying his application for post-
conviction relief.

[¶2] We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the
district court’s findings are not clearly erroneous, and the court did not err in
determining Whetsel received effective assistance of counsel.

[¶3] Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel John Crothers
     Lisa K. McEvers
     Jon J. Jensen




                                       1